DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.

Status of the Claims
By amendment filed September 16, 2022 claims 1 and 19 have been amended and claims 16 through 18 and 21 have been cancelled. Clams 1, 2, 4 through 15 and 19 are currently pending.

Response to Arguments
Applicant’s arguments, filed September 16, 2022, with respect to the rejection of claims 1, 2 and 4 through 15 have been fully considered and are persuasive. Therefore the 102 and 103 rejection of these claims have been withdrawn.
However, applicant’s arguments concerning the rejection of claim 19 are not persuasive. Claim 1 requires that the entire exclusion zone is cured by irradiating light from the one or more light sources while rotating along the exclusion zone relative the central axis of the substrate. This limitation is not fairly taught or suggested by the prior art. Claim 19 does not require irradiating light from the one or more light sources while rotating and therefore claim 19 is still anticipated by Mikami.

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikami (U.S. Patent Publication No. 2015/0118847).
	Mikami teaches a method of deposition (Abstract) comprised of providing a substrate/wafer having an active zone/imprint pattern formation region and a circular exclusion zone/resist elimination region 25 exterior to and circumferentially surrounding the active zone (Page 3 Paragraph 0039 and Figure 2). Mikami further teaches dispensing a formable material/resist 32 over the substrate/wafer and contacting the formable material 32 with a superstrate/template followed by curing the formable material in the exclusion zone 25 thereby forming a circular boundary area 31 which faced the active zone/imprint pattern formation region (Page 3 Paragraphs 0041-0046 and Figures 3 and 4). Furthermore, Mikami teaches having cured the formable material 32 in the active zone while the superstrate/template is still in contact with the formable material/resist to form a planar layer/patterned layer and then removing the template from the planar layer (Page 3 Paragraph 0047).
	Furthermore, Mikami teaches having processed the substrate/wafer by etching on which the planar layer/patterned layer had been formed to form an article/semiconductor device (Page 4 Paragraph 0056).

Allowable Subject Matter







Claims 1, 2 and 4 through 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Mikami taught a deposition process wherein a formable and curable material was dispensed onto a substrate/wafer followed by contacting the material with a superstrate/template wherein an exclusion zone of cured formable material was formed by irradiating the zone with at least one light source and rotating the light source around a central axis of the substrate. However, Mikami did not fairly teach or suggest that the entire exclusion zone was cured by irradiating light from the one or more light sources while rotating along the exclusion zone relative to the central axis of the substrate.

Conclusion
	Claim 19 has been rejected and claims 1, 2 and 4 through 15 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712